Exhibit AGREEMENT AND PLAN OF MERGER DATED AS OF FEBRUARY 22, 2010 BY AND AMONG NAUGATUCK VALLEY FINANCIAL CORPORATION, NEWCO (as defined herein) AND SOUTHERN CONNECTICUT BANCORP, INC. TABLE OF CONTENTS Page No. Introductory Statement 1 ARTICLE I - Definitions 2 ARTICLE II - The Merger 7 2.1 The Merger 7 2.2 Closing 7 2.3 Effective Time 8 2.4 Effects of the Merger 8 2.5 Effect on Outstanding Shares of SSE Common Stock 8 2.6 Election and Proration Procedures 9 2.7 Exchange Procedures 11 2.8 Effect on Outstanding Shares of Newco Common Stock 13 2.9 Directors of Surviving Corporation After Effective Time 13 2.10 Articles of Incorporation and Bylaws 13 2.11 Treatment of Stock Options, Restricted Stock and Warrants 13 2.12 Bank Merger. 14 2.13 The Conversion 14 2.14 Alternative Structure 14 2.15 Absence of Control 15 2.16 No Appraisal Rights 15 ARTICLE III - Representations and Warranties 15 3.1 Disclosure Letters 15 3.2 Representations and Warranties of SSE 15 3.3 Representations and Warranties of NVSL 30 ARTICLE IV - Conduct Pending the Merger 38 4.1 Forbearances by SSE 38 4.2 Forbearances by NVSL 41 ARTICLE V - Covenants 41 5.1 Acquisition Proposals 41 5.2 Advice of Changes 42 5.3 Access and Information 42 5.4 Applications; Consents 44 5.5 Antitakeover Provisions 44 5.6 Additional Agreements 44 5.7 Publicity 44 5.8 Stockholder Meeting 45 5.9 Registration of Newco Common Stock 46 5.10 Notification of Certain Matters 47 5.11 Employee Benefit Matters 47 5.12 Indemnification 49 i 5.13 Conversion from Mutual to Stock Form 50 5.14 Accountant’s Comfort Letter 51 5.15 Cooperation 51 5.16 Advisory Board of Directors 52 5.17 Formation of Newco; Accession 52 5.18 Availability of Funds 52 5.19 Directorship 52 5.20 Subordination, Non-Disturbance and Attornment Agreements 52 ARTICLE VI - Conditions to Consummation 53 6.1 Conditions to Each Party’s Obligations 53 6.2 Conditions to the Obligations of NVSL 54 6.3 Conditions to the Obligations of SSE 54 ARTICLE VII - Termination 55 7.1 Termination 55 7.2 Termination Fee 56 7.3 Breach; Remedies 57 ARTICLE VIII - Certain Other Matters 57 8.1 Interpretation 57 8.2 Survival 57 8.3 Waiver; Amendment 57 8.4 Counterparts 58 8.5 Governing Law 58 8.6 Expenses 58 8.7 Notices 58 8.8 Entire Agreement; etc. 59 8.9 Successors and Assigns; Assignment 59 8.10 Specific Performance 59 EXHIBITS Exhibit A Form of Voting Agreement Exhibit B Form of Employment Agreement with Matthew L. Proto, Sr. Exhibit C Form of Employment Agreement with Sunil Pallan Exhibit D Plan of Bank Merger ii Agreement and Plan of Merger This is an Agreement and Plan of Merger, dated as of the 22nd day of February, 2010 (“Agreement”), by and among Naugatuck Valley Financial Corporation, a federally chartered corporation (“NVSL”), Southern Connecticut Bancorp, Inc., a Connecticut corporation (“SSE”), and, from and after its accession to this Agreement in accordance with Section 5.17, Newco. Introductory Statement The Board of Directors of NVSL and SSE have determined that this Agreement and the business combination and related transactions contemplated hereby are advisable and in the best interests of their respective corporations and stockholders. In connection with the Merger, it is intended that NVSL MHC (as hereinafter defined) will reorganize and convert from the mutual holding company form of organization to the stock holding company form of organization pursuant to certain transactions (the “Conversion”) as the result of which, inter alia, NVSL Bank will become a wholly owned subsidiary of Newco, and that in connection with such Conversion, Newco will conduct a subscription offering of its common stock, and if necessary a community and/or syndicated community offering, and exchange of its common stock for shares of NVSL common stock held by persons other than NVSL MHC, all pursuant to a plan of conversion and subject to regulatory review and amendment in connection with such review as provided therein (the “Plan of Conversion”). The parties hereto intend that the Merger (as defined herein) shall qualify as a reorganization under the provisions of Section 368(a) of the IRC (as defined herein) for federal income tax purposes. The parties hereto desire to make certain representations, warranties and agreements in connection with the business combination and related transactions provided for herein and to prescribe various conditions to such transactions. As a condition and inducement to NVSL’s willingness to enter into this Agreement, each of the members of the Board of Directors of SSE have entered into an agreement dated as of the date hereof, in the form of Exhibit A hereto, pursuant to which he (or she) will vote his (or her) shares of SSE Common Stock in favor of this Agreement and the transactions contemplated hereby. As a further condition and inducement to NVSL’s willingness to enter into this Agreement, NVSL Bank (as defined herein) has entered into an employment agreement with Matthew L. Proto, Sr., Senior Vice President of SSE Bank (as defined herein), in the form of Exhibit B hereto, and an employment agreement with Sunil Pallan, Senior Vice President and Chief Credit Officer of SSE Bank, in the form of Exhibit C hereto, which employment agreements will be effective upon the consummation of the Merger. 1 In consideration of their mutual promises and obligations hereunder, the parties hereto adopt and make this Agreement and prescribe the terms and conditions hereof and the manner and basis of carrying it into effect, which shall be as follows: ARTICLE IDefinitions The following terms are defined in this Agreement in the Section indicated: Defined Term Location of Definition Bank Merger 2.11 Banking Laws of Connecticut 3.2(b)(iv) Base Compensation 5.11(d) CBCA 2.1 Cash Consideration 2.5(a) Cash Election 2.6(b) Cash Election Shares 2.6(b) Cause 5.11(d) Certificate(s) 2.6(c) Certificate of Merger 2.3 Change in Recommendation 5.8 Closing 2.2 Closing Date 2.2 Confidentiality Agreement 5.1(a) Continuing Employee 5.11(a) Conversion Preamble Disclosure Letter 3.1 Effective Time 2.3 Election Deadline 2.6(c) Election Form 2.6(a) Exchange Agent 2.6(c) Exchange Ratio 2.5(a) Financial Statement Review 5.15 Indemnified Party 5.12(a) Initial Offering Price 2.13 Intellectual Property 3.2(p) Letter of Transmittal 2.7(a) Mailing Date 2.6(a) Maximum Insurance Amount 5.12(c) Merger 2.1 Merger Consideration 2.5(a) Mixed Election 2.6(b) Newco 5.18 Non-Election 2.6(b) Non-Election Shares 2.6(b) NVSL Preamble 2 Defined Term Location of Definition NVSL Bank 2.12 NVSL Common Stock 3.3(c)(i) NVSL Employee Plan 3.2(s)(i) NVSL Option 3.2(c)(ii) NVSL Preferred Stock 3.3(c)(i) NVSL’s Reports 3.3(g) Plan of Conversion Preamble Proxy Statement 5.9(a) Representative 2.6(b) Shortfall Number 2.6(e)(ii) SSE Preamble SSE Bank 2.12 SSE Employee Plans 3.2(r)(i) SSE Option 2.11(a) SSE Option Plans 2.11(a) SSE Pension Plan 3.2(r)(iii) SSE Qualified Plan 3.2(r)(iv) SSE’s Reports 3.2(g) SSE Warrant 2.11(c) SSE Warrant Plans 2.11(c) Stock Consideration 2.5(a) Stock Conversion Number 2.6(d) Stock Election 2.6(b) Stock Election Number 2.6(b) Stock Election Shares 2.6(b) Stockholder Meeting 5.8 Surviving Corporation 2.1 In addition, for purposes of this Agreement: “Acquisition Proposal” means any proposal or offer with respect to any of the following (other than the transactions contemplated hereunder): (i)any merger, consolidation, share exchange, business combination, or other similar transaction involving SSE or any of its Subsidiaries; (ii)any sale, lease, exchange, mortgage, pledge, transfer or other disposition of 25% or more of SSE’s consolidated assets in a single transaction or series of transactions; (iii)any tender offer or exchange offer for 25% or more of the outstanding shares of SSE’s capital stock or the filing of a registration statement under the Securities Act of 1933, as amended, in connection therewith; or(iv) any public announcement of a proposal, plan or intention to do any of the foregoing or any agreement to engage in an any of the foregoing. “Agreement” means this Agreement, as amended or modified from time to time in accordance with Section 8.3 hereof. “Banking Commissioner” means the Banking Commissioner of the State of Connecticut. 3 “BHCA” means the Bank Holding
